                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-23110-BLOOM/Louis

CHRISTOPHER MAURICE McDOWELL,

       Plaintiff,

v.

JOSE GONZALEZ and DAVID COLON,

      Defendants.
____________________________________/

                    ORDER GRANTING MOTION TO STAY DISCOVERY

       THIS CAUSE is before the Court upon Defendants Jose Gonzalez and David Colon’s

(“Defendants”) Motion to Stay Discovery and for Relief from Pretrial Deadlines Pending Ruling

on Motion to Dismiss Amended Complaint, ECF No. [49] (“Motion to Stay”). On November 5,

2019, Plaintiff Christopher McDowell (“Plaintiff”) filed his response in opposition to the Motion

to Stay, ECF No. [53], to which Defendants replied on November 7, 2019, ECF No. [57]. In the

Motion to Stay, Defendants request that the Court enter an order staying discovery pending

resolution of Defendants’ Motion to Dismiss Amended Complaint, ECF No. [47] (“Motion to

Dismiss”). The Court has reviewed the Motion to Stay, all opposing and supporting submissions,

the record in this case, and the applicable law, and is otherwise fully advised. For the reasons set

forth below, Defendants’ Motion to Stay is granted.

       Pro se Plaintiff initiated this action on July 26, 2019, ECF No. [1] (“Complaint”), which

appears to allege facts surrounding a false arrest, assault, and unlawful detention against

Defendants Jose Gonzalez, an officer of the Miami-Dade Police Department (“MDPD”), and

David Colon, an MDPD sergeant. See ECF No. [1] at 25. On October 9, 2019, Plaintiff filed an
                                                               Case No. 19-cv-23110-BLOOM/Louis

Amended Complaint, ECF No. [39] (“Amended Complaint”), pursuant to this Court’s Order, ECF

No. [34]. In their Motion to Dismiss, Defendants seek dismissal of Plaintiff’s Amended Complaint

on a number of grounds, including failure to state a claim and qualified immunity. ECF No. [47].

Under both Federal Rule of Civil Procedure 26 and the law of this Circuit, the Court “has broad

discretion to stay discovery pending decision on a dispositive motion.” Panola Land Buyers Ass’n

v. Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985). Moreover, a stay is appropriate where a party

has asserted qualified immunity as a defense, because “[t]he defense of sovereign or qualified

immunity protects government officials not only from having to stand trial, but from having to

bear the burdens attendant to litigation, including pretrial discovery.” Blinco v. Green Tree

Servicing, LLC, 366 F.3d 1249, 1252 (11th Cir. 2004) (citing Mitchell v. Forsyth, 472 U.S. 511,

526 (1985)). “[S]ubjecting officials to trial, traditional discovery, or both concerning acts for which

they are likely immune undercuts the protection from government disruption which official

immunity is supposed to afford.” Elliott v. Perez, 751 F.2d 1472, 1478 (5th Cir. 1985).

       The Court has taken a “preliminary peek” at the Motion to Dismiss. Pereira v. Regions

Bank, 6:12-CV-1383-ORL-22, 2012 WL 5448191, at *1 (M.D. Fla. Nov. 7, 2012). “[B]alanc[ing]

the harm produced by a delay in discovery against the possibility that the motion will be granted

and entirely eliminate the need for such discovery,” Berry v. Canady, No. 2:09-CV-765-FTM- 29,

2011 WL 806230, at *1 (M.D. Fla. Mar. 2, 2011), the Court finds that a stay is appropriate here.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. Defendants’ Motion to Stay, ECF No. [49], is GRANTED.

       2. All discovery, including scheduled deadlines and hearings, shall be STAYED pending

            resolution of Defendants’ Motion to Dismiss, ECF No. [47].




                                                   2
                                                  Case No. 19-cv-23110-BLOOM/Louis

       DONE AND ORDERED in Chambers at Miami, Florida, on November 12, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                         3
